DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “friction feature”, as in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided” in line 1.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,108,132 (Shih ‘132) in view of U.S. Patent No. 8,955,698 (Hsieh ‘698).
With respect to claim 1, Shih ‘132 discloses a socket tool organizer for releasably holding a plurality of socket tools (50), each socket tool having a drive socket hole (unnumbered - see Figure 4), the organizer comprising a rail assembly (40 - see Figure 8) defining a channel (unnumbered - with respect to claim 2, wherein the rail assembly (40) defines a bottom wall (unnumbered - see bottom of 40 in Figure 8), opposing side walls (unnumbered - see front left and right rear of the perspective view in Figure 8, at the vertically extending sides of 40), and opposing flanges (unnumbered - where the unnumbered left and right sides, at the bottom of 20 in Figure 6, would engage in 40); and wherein, for each socket holder assembly (20), opposing sides (unnumbered - right and left sides at bottom of Figure 6) of the base cooperate with the side walls and flanges of corresponding rail assembly (40) for maintaining the socket holder assembly in engagement with the rail assembly and allowing sliding engagement of the socket holder assembly with the rail assembly; with respect to claim 5, wherein flanges (at right and left sides at the bottom of 20 in Figure 6) defined on the base of the socket holder assembly (20) slide within (see Figure 8) corresponding grooves (unnumbered in Figure 8) defined by the rail assembly (40); with respect to claim 6, further comprising a plurality of clip members (30) corresponding to the socket holder assemblies (20), each clip member (30) releasably attachable (see Figure 4) to at least some of the plurality of friction posts (20), the clip members bearing informational markings (31); with respect to claim 7, wherein each clip member (30) is releasably attachable to a friction post by friction fit between the clip member and a columnar shoulder (24 is on 20) defined on the friction post; with respect to claim 10, wherein each socket holder assembly (20) includes an orientation guide (unnumbered - at numeral 20 in Figure 6) for cooperation with the rail assembly (40), thereby requiring orientation with respect to claim 14, further comprising a plurality of interchangeable labels (30) removably attachable to the plurality of socket holder assemblies (20).
The claims differ from Shih ‘132 in requiring: (a) each socket tool to have a drive socket hole which is square in cross-section (claim 1), (b) the friction post for releasably holding a corresponding socket tool by friction fit with a force sufficient to maintain the socket tool on the post when the organizer is held upside down (claim 1), (c) the friction post for removably fitting into a drive socket hole of a socket tool without first rotationally aligning the square cross-section drive socket hole with the friction post (claim 1), wherein each socket tool is positionable on a corresponding post without first rotationally aligning the square cross-section drive socket hole with the post (claim 11), (d) a bottom surface of the base includes a friction feature to provide a selected force required to slide the socket holder assembly along the rail assembly (claim 3), and (e) each friction post to have at least six points of contact for contacting a drive hole wall of a square drive hole on a socket positioned on the friction post (claim 12).
With respect to (a), (b) (c), and (e), Hsieh ‘698 teaches the use of a tool holder comprising  friction posts (20 -see Figure 2) for releasably holding a corresponding socket tool (01) by friction fit with a force sufficient to maintain the socket tool (01) on the post when the organizer is held upside down (i.e., inherent, see column 3, lines 7-14, when the elements disclosed engage one another), each socket tool (01) having a drive socket hole which is square in cross-section (see Figure 4), each friction post (20) to have at least six points of contact (at 26 - see Figure 3) for contacting a drive hole wall (see Figure 5) of a square drive hole on a socket (01) positioned on the friction post, the friction post (20) for removably fitting into a drive socket hole of a socket tool 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the tool organizer of Shih ‘132, with the friction posts thereof being shaped like the friction posts (20) taught by Hsieh ‘698, such that the sockets (01) taught by Hseih ‘698 can be held thereon, thereby increasing ease in use and organizational capabilities of the tool organizer.
With respect to (d), although the claimed combination fails to show a bottom surface of the base to include a friction feature to provide a selected force required to slide the socket holder assembly along the rail assembly, it would have been obvious to one of ordinary skill, before the effective filing date of the invention, to have fabricated the element as such, such as by using a material (e.g., rubber) that could cause such a friction feature, thereby increasing securement and stability.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shih ‘132 in view of Hsieh ‘698 as applied to claims 1-3, 5-7, 10-12, and 14 above, and further in view of U.S. Patent No. 4,621,738 (DeLucchi ‘738).
The claimed combination is advanced above but fails to have the friction post connected to the base by a tab or a threaded shaft.
DeLucchi ‘738 teaches the use of a friction post (38) attached to a base (70) by a threaded shaft (72), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the tool organizer of Shih ‘132, using a threaded shaft, as taught by DeLucchi ‘738, for increased ease in manufacture and economy.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Shih ‘132 in view of Hsieh ‘698 as applied to claims 1-3, 5-7, 10, 11, and 14 above, and further in view of U.S. Patent No. 5,855,285 (Laird et al. ‘285).
The claimed combination is advanced above but fails to have at least some of the plurality of socket holder assemblies to be of varying lengths to accommodate varying sizes of socket.
Laird et al. ‘285 teach the use of socket assemblies (see Figure 1) having varying lengths (i.e., where the length is defined from the left rear to the right front along the perspective of Figure 1), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the tool organizer of Shih ‘132, as having the different lengths, thereby increasing organizational capacity and capabilities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms . The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 11-17 of U.S. Patent No. 10,675,750. Although the claims the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims. It is noted that the subject matter of instant claims 4, 9, and 10 is not present in the patented claims.
Claims 1-3, 5-8, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,059,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims. It is noted that the subject matter of instant claims 4, 9, and 10 is not present in the patented claims.

Comments
Barring the Double Patenting rejections, claims 8 and 13 have not been rejected under Prior Art. With respect to claim 8, the clip member (30) in Shih ‘132 does not interact with the rail assembly, as claimed, but rather the socket holder assembly. With respect to claim 13, it is noted that Shih ‘132 and DeLucchi ‘738 are considered to show a friction post with six points, but these references do not define any feature that could define the claimed “splines”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that U.S. Patent Application Publication No. 2011/0233160 is considered to show an apparatus that has a socket with a square drive hole (see Figure 6) and could be used alone or in combination to read on (at least) claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 7, 2022